         Case 7:19-cv-00792-KMK-PEd-eptYc~tffi-Mttf~fen~fE§lasb~}daft&Pl~atf~ in~f~ated Litigation
         Case 7:19-cv-00792-KMK-PEDJackson
                                        Document
                                           Lewis P.C.   52 NYFiledGREENVILLE,
                                                      ALBANY,      05/11/20   SC Page    1 of
                                                                                 MINNEAPOLIS, MN 1 PROVlDENCE, RI



jackson lewis                                    44   South Broadway      ALBUQUERQUE, NM      HARTFORD, CT            MONMOUTH COUNTY, NJ     RALEIGH, NC
                                                                          ATLANTA,GA           HONOLULU, HJ•           MORRISTOWN, NJ          RAPID CITY, SD
                                                           l.4"' Floor    AUSTIN, TX           HOUSTON, TX             NEW ORLEANS, LA         RICHMOND, VA
                                              White Plalns NY l.0601      BALTIM ORE, MD       INDIANAPOLIS, IN        NEWYORK,NY              SACRAMENTO, CA
                                                   Tel 914 872-a060       BIRMINGHAM, AL       JACKSONVILLE, FL        NORFOLK, VA             SALT LAKE CITY, UT
                                                                          BOSTON,MA            KANSAS CITY REGION      OMAHA,NE                SAN DIEGO, CA
                                                  Fax 914 946-l.216
                                                                          CHICAGO,IL           LAS VEGAS, NV           ORANGE COUNTY, CA       SAN FRANCISCO, CA
                                              www.Jacksonlewls.com        CINCINNATI, OH       LONG ISLAND, NY         ORLANDO, FL             SAN JUA.i'l, PR
                                                                          CLEVELAND, OH        LOS ANGELES, CA         PHILADELPHIA, PA        SEATTLE, WA
                                                                          DALLAS, TX           MADISON, W1             PHOENIX, AZ             ST. LOUIS, MO
                                                                          DAYTON, OH           MEMPHIS, TN             PITTSBURGH, PA          TAMPA, FL
                                                                          DENVER, CO           MIAMl, FL               PORTLAND, OR            WASHINGTON DC REGION
                                                                          DETROIT,MI           MILWAUKEE, W1           PORTSMOUTH, NH          WHITE PLAINS, NY
                                                                          GRAND RAPIDS, Ml

                                                                          •through an affiliation with Jackson Lewis P.C., a Law Corporation




  MY DIRECT DIAL IS: 914-872-6882
  MY EMAIL ADDRESS IS: BRIAN.BODANSKY@ {ACKSONLEWIS.COM



                                                                         May 8, 2020

  VIAECF
  The Honorable Kenneth M. Karas
  United States District Court Judge
  Southern District of New York
  The Hon. Charles L. Brieant Jr. Federal Building
  300 Quarropas Street
  White Plains, New York 10601


                                                          Re:            Davis v. New York Power Authority, et al.
                                                                         19-CV-00792 (KMK)

  Dear Judge Karas:

                  We represent Defendants Power Authority of New York ("NYPA"), Guy Sliker,
  Sangeeta Ranade, Rani Pollack, Kristine Pizzo, Paul Belnick, Justin Driscoll, Nancy Harvey and
  Gil C. Quinones ("Defendants") in the above matter. We write to request a 60-day adjournment
  of the status conference before Your Honor that is currently scheduled for June 9, 2020.

                 On May 7, 2020, the Parties had a status conference before Magistrate Judge
  Davison. In that conference, Magistrate Davison extended the Parties' discovery deadline by 60
  days, to and including July 31, 2020, and scheduled a status conference for June 9, 2020, and
  requested that Defendants submit a letter to Your Honor requesting a corresponding 60-day
  extension of the June 9, 2020 conference before Your Honor. Thank you for your attention to
  this matter.
                                                    Respectfully yours,
    Granted. The conference is adjourned to
    9/9/20 at 11 am.                                                     JACKSON LEWIS P.C.
    So Ordered.




     5/11 /20
                                                                         Brian A. Bodans17

  cc: Edward Davis (via ECF & First-Class Mail)
  4847-3683-8076,   V.   1
